DuvauXi, J.
He gave a different construction to the act. The act of 1704 is a perpetual law, and is very clear. That of 1753 is a supplement to the act of 1704, and no doubt they must be construed together. The act of 1753 operates upon every species of property. It was a temporary law at first, but afterwards made perpetual. If was intended to secure Maryland creditors, and embraces all traders. Its object was to restrain all traders from conveying their property, unless bond was given by the purchaser. Unless the law of 1753 included other descriptions of persons than that of 1704, why were not the words of the latter act used in the former? Why was “bankrupt” dropped to introduce “traderl” Why was the one made temporary when the other was p erpetual? If they are considered separately, or together, they must be thus construed. No argument could be drawn from the construction which others have given to it, as it has never undergone a judicial determination. The act of 1791 is foreign to the dispute. The constitutional question is the only point on which he has doubts; though it has not been relied on. It removes the restraint imposed by the act of 1753.
Attachment quashed with costs.
The plaintiff appealed to the Court of Appeals, hut the appeal was not prosecuted.